DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants’ submission filed on 20 DEC 2021 has been entered.
The 20 DEC 2021 amendments to claims 21 and 29 have been noted and entered.
The 20 DEC 2021 cancellation of claim 22 has been noted and entered.
The 20 DEC 2021 addition of claims 32-34 has been noted and entered.
Claim Objections
The 20 DEC 2021 amendment to claim 29 obviates the objection noted in the previous Office action.
Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To insure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner has amended the application as follows:
A. claim 29, replace “a top surface the dielectric material and the conductive feature conductive feature” with “a top surface of the dielectric material and the conductive feature”.
Remarks
This application was in condition for allowance except for the following:
A. antecedent basis/typographical error. Cf. MPEP § 608.01(n). 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-9, 21, and 25-34 are allowed because the cited prior art, individually or in combination, does not disclose or suggest all of the following claimed limitations: “…; annealing the second metal material to form an inhibition layer in the conductive feature, wherein the inhibition layer is made of the second metal material, and the inhibition layer has a closed-loop profile in a cross-sectional view, and a first portion of the conductive feature is enclosed within the closed-loop profile of the inhibition layer; and polishing the second metal material until an upper surface of the dielectric layer is exposed”, as recited in independent claim 21. 
Any comments considered necessary by applicant MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Walter Swanson whose telephone number is (571) 270-
3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815